Holmes, J.
This is an action upon an order drawn on the defendant by a builder, and accepted by the defendant, for a balance of pay “ when the work is completed in full, as per my contract with the said Lord, and approved by the building committee of said society.” The case comes before us on an exception to the refusal of the judge below to rule that the defendant was entitled to a verdict. The exception would have to be overruled, whatever we thought of the evidence set forth, since the bill of exceptions does not purport to state all the evidence, but on the contrary says that there was other evidence tending to prove the essential parts of the plaintiff’s case. But further, on a question of approval, which seems to he the point now pressed, the plaintiff testified that he saw the members of the building committee, and told them that the work was complete, and that he wished the money, and that they said they would pay it as quick as they could get it. The defendant’s collector also testified that “ we all said the bill should be paid, . . . but the trouble was, we did not have funds,” and that some money was collected afterwards. This was enough to warrant the finding of the jury. They were instructed that the plaintiff could not recover unless the building committee, as a committee, approved the work. Exceptions overruled.